[J-96-2013]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

    CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :                No. 10 MAP 2013
OFFICE OF THE GOVERNOR         :
                               :               Appeal from the Order of Commonwealth
                               :               Court at No. 376 MD 2012 dated January
           v.                  :               23, 2013.
                               :
                               :               ARGUED: November 20, 2013
SEAN DONAHUE AND THE OFFICE OF :
OPEN RECORDS                   :
                               :
                               :
APPEAL OF: OFFICE OF OPEN      :
RECORDS                        :



                                         OPINION


MR. JUSTICE BAER                                         DECIDED: August 18, 2014

       In this matter, the Office of the Governor brought a declaratory judgment action in

the Commonwealth Court, challenging the Office of Open Records’ interpretation of 65

P.S. § 67.901, which addresses an agency’s time frame for responding to written

requests for documents made pursuant to the Right-to-Know Law.1 The Commonwealth


1      Providing in relevant part:

       Upon receipt of a written request for access to a record, an agency shall
       make a good faith effort . . . to respond as promptly as possible under the
       circumstances existing at the time of the request . . . . The time for response
       shall not exceed five business days from the date the written request is
       received by the open-records officer for an agency. If the agency fails to
(continued@)
Court granted the Office of the Governor’s request for declaratory relief, and held that

pursuant to 65 P.S. § 67.901, an agency must respond to a Right-to-Know Law records

request within five business days of receipt of the request by the agency’s respective

open-records officer.      After explaining the procedural history of this case, we first

consider whether the Office of the Governor had standing to bring the declaratory

judgment action and then whether the Commonwealth Court had subject matter

jurisdiction in this matter.   Finally, we address the Commonwealth Court’s interpretation

of 65 P.S. § 67.901 of the Right-to-Know Law. For the reasons that follow, we affirm the

order of the Commonwealth Court.

                                              I.

       On March 7, 2012, Sean Donahue (Donahue) submitted to the Office of the

Governor (OG) a Right-to-Know Law (RTKL) request via email, seeking various

budgetary and employment records.          OG’s open-records officer did not receive the

request until March 12, 2012; and five business days later, on March 19, 2012, the

open-records officer proceeded to grant Donahue’s request in part and deny the request

in part.

       On March 29, 2012, Donahue timely appealed to the Office of Open Records

(OOR). OOR determined that Donahue’s request was “deemed denied” because OG

failed to respond to the request within a five business day period as required by 65 P.S. §

67.901. According to OOR, Section 901 affords an agency five business days to

(@continued)
     send the response within five business days of receipt of the written request
     for access, the written request for access shall be deemed denied.

65 P.S. § 67.901.



                                       [J-96-2013] - 2
respond to a RTKL request after receipt of the request by any employee of the agency.

Instantly, OOR concluded that the five business day period for responding to Donahue’s

request began to run on March 7, the date on which an OG employee first received the

request, and that the request was therefore “deemed denied” when OG failed to respond

within five business days, which was by March 14.2 The fact that OG’s open-records

officer did not receive the request until March 12 was immaterial to OOR’s analysis.

Notwithstanding its holding that the request was “deemed denied,” OOR issued a final

order upholding OG’s substantive response and denying Donahue’s appeal on the

grounds that his records request was insufficiently specific.

       Even though OG prevailed in the matter before OOR, it appealed OOR’s final order

to the Commonwealth Court, where it contested OOR’s interpretation of Section 901 of

the RTKL. OG contended that OOR wrongly concluded that an agency must respond to

a RTKL request within five business days from the date any person within the agency

receives such a request. To the contrary, OG argued that an agency, including it, has

five business days to respond from the date its RTKL open-records officer receives the

request for records. See 65 P.S. § 67.901 (stating that agencies must respond to record

requests within “five business days from the date the written request is received by the

open-records officer for an agency.”). On July 2, 2012, the Commonwealth Court issued

a per curiam order quashing OG’s petition for appellate review. The Commonwealth

Court held that OG lacked standing to appeal from the OOR order because OG was not




2       A deemed denial furnishes the requestor the right to file an appeal with the OOR
within fifteen business days that the deemed denial becomes effective. See 65 P.S. §
67.1101(a).



                                      [J-96-2013] - 3
“aggrieved” by the order, but merely disagreed with an issue decided against it regarding

the time frame for responding to RTKL records requests.

        In addition to appealing OOR’s final order, OG simultaneously filed a declaratory

judgment action in the Commonwealth Court’s original jurisdiction, seeking a declaration

that OOR misinterpreted Section 901 of the RTKL with respect to the commencement of

the five business day period for responding to a RTKL request under Section 901.3 As

noted above, OG sought a holding from the court that the five business day period for an

agency to respond to a RTKL records request does not start running until receipt of the

request by an agency’s open-records officer, as opposed to receipt by any employee of

the respective agency.

        In response to OG’s petition for declaratory judgment naming OOR as respondent,

OOR filed preliminary objections claiming, inter alia, that OG lacked standing to bring a

declaratory judgment action against it because, as found by the Commonwealth Court

with regard to OG’s appeal in the Donahue matter, OG was not aggrieved by OOR’s

decision in Donahue and, therefore, lacked standing to bring an original jurisdiction action

raising an issue decided therein. OOR also claimed that the Commonwealth Court

lacked original jurisdiction to entertain OG’s petition for declaratory relief, because the

General Assembly specifically placed such matters in the judiciary’s appellate rather than

original jurisdiction through the statutory appeals process established in Chapter 13 of the

RTKL.    See 65 P.S. § 67.1101.       Finally, OOR averred that OG’s claim should be


3      OG named both OOR and Donahue as respondents in its declaratory judgment
action. The Commonwealth Court dismissed Donahue as a party to the declaratory
judgment action on the grounds that the Commonwealth Court is an improper forum for
OG to file an original action against Donahue.



                                      [J-96-2013] - 4
dismissed because the Commonwealth Court previously held in Pennsylvania Gaming

Control Bd. v. Office of Open Records, 48 A.3d 503 (Pa.Cmwlth. 2012) (“PGCB”) that an

agency employee’s receipt of a RTKL request triggered in that case the five business day

period for responding to the request.

      In a single-judge order, issued without opinion on August 28, 2012, the

Commonwealth Court dismissed OOR’s preliminary objections and proceeded to

entertain OG’s declaratory judgment action against OOR. Order of the Cmwlth. Ct., No.

376 M.D. 2012 (Aug. 28, 2012). As justification for its August 28, 2012 order dismissing

OOR’s preliminary objections, the Commonwealth Court cited without explanation the

following two cases: Pennsylvania State Educ. Ass’n ex rel. Wilson v. Commonwealth, 50
A.3d 1263 (Pa. 2012) (permitting a teachers’ union to sue OOR in declaratory judgment in

the Commonwealth Court, where the teachers’ union raised substantial constitutional

issues and was not a party to the underlying RTKL request proceeding); and

Pennsylvania State Lodge v. Commonwealth, 692 A.2d 609 (Pa.Cmwlth. 1997) (affirming

the dismissal of a declaratory judgment action against the Pennsylvania Department of

Labor and Industry where the plaintiff failed to allege any facts demonstrating that it

suffered actual and immediate harm as a result of the department’s actions).

      In an order and supporting opinion filed January 23, 2013, a three judge panel of

the Commonwealth Court granted OG its requested declaratory relief on the merits.

Commonwealth v. Donahue, 59 A.3d 1165 (Pa.Cmwlth. 2013).             Notably, the court

expressly declined to address the issues of standing or jurisdiction raised by OOR in

preliminary objections because these issues, in the court’s view, were resolved by the




                                        [J-96-2013] - 5
single-judge August 28 order denying the preliminary objections.         Id. at 1167 n.5.

Instead, the court proceeded directly to the merits.

       The court rejected OOR’s determination that an agency’s five business day period

for responding to a RTKL request under Section 901 commences when any agency

employee receives the request. Specifically, the court held that OOR mischaracterized

the Commonwealth Court’s holding in PGCB to stand for the proposition that an agency

employee’s receipt of a RTKL request triggers the five business day period for responding

to the request. Id. at 1169. In PGCB, an agency employee failed to forward a records

request to an open-records officer and, allegedly, ignored the request after deciding, in a

solitary act, that the request was defective. 48 A.3d at 504-05. The Commonwealth

Court concluded in PGCB that under these circumstances the records request was

“deemed denied,” and held that, generally, written requests for records do not need to be

specifically addressed to the agency’s open-records officer or follow certain formatting

guidelines in order to be valid. Id. at 508-10.4 In its analysis of the case before us, the

Commonwealth Court limited its holding in PGCB to the substance and form of RTKL

requests, and refused to treat that case as dispositive with regard to the five day time

frame for responding to a RTKL request under Section 901. Donahue, 59 A.3d at 1169.

Ultimately, the court held that, according to the plain language of Section 901, an agency




4         This Court granted allocatur to consider this issue, namely whether the
Commonwealth Court in PGCB erred by holding that RTKL records requests do not need
to be either specifically addressed to the agency’s open-records officer or follow certain
formatting guidelines in order to be valid. PGCB, 48 A.3d 503 (Pa.Cmwlth. 2012),
appeal granted 74 A.3d 1027 (Pa. 2013).




                                     [J-96-2013] - 6
must respond to a written RTKL request within five business days of the request’s receipt

by the agency’s designated open-records officer. Id. at 1170.

                                             II.

         We first consider whether OG possessed standing to petition the Commonwealth

Court for declaratory relief given OOR’s interpretation of 65 P.S. § 67.901 enunciated in

Donahue. The issue of standing is a question of law; thus, our standard of review is de

novo and our scope of review is plenary. Johnson v. Am. Standard, 8 A.3d 318, 326 (Pa.

2010).

         OOR argues that the Commonwealth Court’s decision granting declaratory relief

should be vacated because OG suffered no harm as a result of OOR’s final order in the

Donahue case, and therefore lacked standing to sue OOR. OOR reasons that just as

the Commonwealth Court correctly found that OG lacked standing to appeal OOR’s final

order in Donahue because it was not aggrieved, the court should have also held that OG

lacked standing to sue OOR in declaratory judgment where it sought the same relief

(reversal of OOR’s holding in the Donahue matter) for the same reason (that OOR’s

position was contrary to the statutory language).

         Specifically, OOR argues that OG failed to meet the required elements for standing

in its declaratory judgment action - namely, OG failed to demonstrate that its asserted

interest was substantial, direct, and immediate. See Fumo v. City of Philadelphia, 972
A.2d 487, 496 (Pa. 2009). OOR avers that when it rendered its order in Donahue it did

not engage in any sort of “rulemaking” as defined by the Commonwealth Attorneys Act,

71 P.S. §§ 732-101 et seq.; the Commonwealth Documents Law, 45 P.S. §§ 1201-1208;




                                       [J-96-2013] - 7
or the Regulatory Review Act, 71 P.S. §§ 745.1 et seq. In the absence of official

rulemaking affecting OG, OOR contends that OG did not suffer any harm.

       OOR further argues that mere disagreement with a tribunal’s legal reasoning or

conclusions of law does not confer standing on a party. See ACS Enters. v. Norristown

Borough Zoning Hearing Bd., 659 A.2d 651, 654 (Pa.Cmwlth. 1995) (“[A] prevailing

party’s disagreement with the legal reasoning or basis for a decision does not amount to a

cognizable aggrievement necessary to establish standing.”). OOR contends that any

potential future adverse consequence of its interpretation of Section 901 is not sufficiently

immediate to confer standing on OG for purposes of declaratory relief, and that OG must

wait to make its challenge in a case where it is, in fact, aggrieved, at which point OG may

pursue its remedy through the specific statutory scheme for review established in Chapter

13 of the RTKL. See Empire Coal Mining & Dev. v. Dep’t of Env’t Res., 623 A.2d 897,

900 (Pa.Cmwlth. 1993) (stating that the mere possibility of a future adverse judicial ruling

is not sufficient to establish an immediate injury for purposes of standing); see also

Yarmoski v. Lloyd, 531 A.2d 1169, 1171 (Pa.Cmwlth. 1987) (holding that declaratory

judgments “are not to be entered in anticipation of events that may never occur.”).

Finally, OOR avers that its interpretation of Section 901, where OOR would require

agencies to respond to record requests within five business days upon receipt by any

agency employee, does not waste agency time or resources.

       In response, OG concedes that the Commonwealth Court properly dismissed its

petition for appellate review in Donahue after finding that OG lacked standing to appeal

the OOR order. OG, however, contends that it nonetheless possessed standing to

petition the Commonwealth Court for declaratory relief against OOR. OG observes that




                                      [J-96-2013] - 8
standing to bring an original complaint exists where a party asserts a “discernible adverse

effect” to an individualized interest. See William Penn Parking Garage, Inc. v. City of

Pittsburgh, 346 A.2d 269, 282 (Pa. 1975) (plurality). Here, OG contends that, apart from

the Commonwealth Court’s declaratory order, OOR’s decision in Donahue, where OOR

announced its interpretation of Section 901, would force OG to alter both the manner in

which it communicates with the public and the manner in which it litigates RTKL matters,

thus imposing significant administrative burdens on OG.

       In Pennsylvania, the doctrine of standing at issue in this matter is a prudential,

judicially created principle designed to winnow out litigants who have no direct interest in

a judicial matter. In re Hickson, 821 A.2d 1238, 1243 (Pa. 2003). For standing to exist,

the underlying controversy must be real and concrete, such that the party initiating the

legal action has, in fact, been “aggrieved.”        Pittsburgh Palisades Park, LLC v.

Commonwealth, 888 A.2d 655, 659 (Pa. 2005). As this Court explained in William Penn

Parking Garage, “the core concept [of standing] is that a person who is not adversely

affected in any way by the matter he seeks to challenge is not ‘aggrieved’ thereby and has

no standing to obtain a judicial resolution to his challenge.” 346 A.2d at 280-81. A party

is aggrieved for purposes of establishing standing when the party has a “substantial,

direct and immediate interest” in the outcome of litigation. Johnson, 8 A.3d at 329

(quoting Fumo v. City of Philadelphia, 972 A.2d 487, 496 (Pa. 2009)). A party’s interest

is substantial when it surpasses the interest of all citizens in procuring obedience to the

law; it is direct when the asserted violation shares a causal connection with the alleged

harm; finally, a party’s interest is immediate when the causal connection with the alleged

harm is neither remote nor speculative. Id.




                                      [J-96-2013] - 9
       Thus, while the purpose of the Declaratory Judgment Act, 42 Pa.C.S. § 7531 et.

seq., is to “settle and to afford relief from uncertainty and insecurity with respect to rights,

status, and other legal relations, and is to be liberally construed and administered,” the

availability of declaratory relief is limited by certain justiciability concerns. 42 Pa.C.S. §

7541(a). In order to sustain an action under the Declaratory Judgment Act, a plaintiff

must allege an interest which is direct, substantial and immediate, and must demonstrate

the existence of a real or actual controversy, as the courts of this Commonwealth are

generally proscribed from rendering decisions in the abstract or issuing purely advisory

opinions. See Pittsburgh Palisades Park, 888 A.2d at 659; see also In re Hickson, 821
A.2d at 1243.

       OOR’s contention that its newly announced interpretation of Section 901 does not

waste agency time or resources or otherwise harm OG’s interests borders on the

frivolous. Pursuant to OOR’s interpretation of Section 901, the five business day period

for responding to a RTKL record request triggers upon receipt by any one of OG’s

employees, as opposed to the date of receipt by OG’s respective open-records officer.5



5      The impact of OOR’s interpretation of Section 901 extends to every Commonwealth
agency, which are all subject to the directives of the RTKL. See 65 P.S. §§ 67.302, .303,
and .304 (providing that Commonwealth agencies, local agencies, legislative agencies,
and judicial agencies shall provide public records in accordance with the RTKL); see also
65 P.S. § 67.102 (defining Commonwealth agencies, local agencies, legislative agencies,
and judicial agencies for the purposes of the RTKL). Thus, while OG is not especially
populous, we take judicial notice that OOR’s interpretation of Section 901 would pose
significant administrative challenges to agencies such as the Department of Corrections
or the Department of Public Welfare, which collectively employ over 30,000 employees,
any of whom, according to OOR, could serve as proper recipients of RTKL record
requests for the purpose of triggering the time requirements of Section 901. See 2013
State Government Workforce Statistics, PENNSYLVANIA OFFICE OF ADMINISTRATION,
(continued@)

                                       [J-96-2013] - 10
The effect of OOR’s interpretation is to shorten the window for responding to RTKL record

requests, thereby making it more difficult for OG to comply with the time requirements of

Section 901. With less time to respond to record requests, the likelihood of deemed

denials is higher, which will increase the number of RTKL matters that OG is forced to

adjudicate with the OOR. See 65 P.S. § 67.1101. OG’s allegation of harm is neither

remote nor speculative, and as an administrative agency of the Commonwealth charged

with complying with the statutory directives of the RTKL, OG possesses a cognizable

interest in the outcome of this dispute that surpasses the interest of all citizens.

       Moreover, OOR’s insistence that OG is not aggrieved in the absence of OOR

engaging in official rulemaking is misguided. Notably, the RTKL authorizes OOR to

adopt regulations and issue advisory opinions to facilitate the implementation of the

statute. See 65 P.S. § 67.504(a); 65 P.S. § 67.1310(a). While the Donahue decision is

neither a regulation nor an advisory opinion, and although OOR’s discussion of Section

901 in Donahue was essentially dicta (in that OOR upheld OG’s dismissal of Donahue’s

record request for being insufficiently specific), OOR has proceeded to defend its

interpretation of Section 901 in this appeal and has otherwise indicated that it intends to

enforce Section 901 in accordance with the position it took in Donahue. Brief of OOR at

17-18. Thus, OOR’s initial adjudication in this matter and subsequent advocacy serves

to enunciate sufficiently its position on this issue which adversely, directly and

immediately impacts OG.



(@continued)
http://www.oa.state.pa.us/portal/server.pt/community/workforce_statistics_(new)/20613/
workforce_statistics_new/1054504 (last visited Jan. 24, 2014).




                                      [J-96-2013] - 11
       For these reasons we conclude that OG possesses standing to challenge in a

declaratory judgment action OOR’s interpretation of Section 901. Our position in this

respect is consistent with similar decisions where we have recognized the justiciability of

declaratory judgment actions seeking pre-enforcement review of an administrative

agency’s interpretation and enforcement of a governing statute. See Arsenal Coal Co. v.

Commonwealth, 477 A.2d 1333 (Pa. 1984) (upholding a pre-enforcement challenge of

agency regulations that had a direct and immediate effect on the party seeking

declaratory relief); Bayada Nurses, Inc. v. Commonwealth, 8 A.3d 866 (Pa. 2010)

(affirming the justiciability of a declaratory judgment action challenging an agency’s

interpretation of a provision in a governing statute). The fact that OOR has not engaged

in official rulemaking with respect to its interpretation of Section 901 is a distinction

without a difference. By setting forth and defending its interpretation of Section 901,

OOR’s conduct under the facts herein adversely, directly and immediately impacts OG,

thus conferring on OG standing to challenge OOR’s interpretation in declaratory

judgment.

                                             III.

       Next, OOR argues that the Commonwealth Court lacked jurisdiction over OG’s

declaratory judgment action. OOR phrases the issue as “[w]hether the Commonwealth

Court erred by finding it had jurisdiction over the Governor’s original jurisdiction complaint

alleging a misinterpretation of statutory law in the absence of any harm or constitutional

question?” Brief of OOR at 4. We note that in so arguing, OOR conflates the distinct




                                      [J-96-2013] - 12
notions   of   jurisdiction,   standing,   and   exhaustion   of   statutory   remedies.   6


Notwithstanding, we will summarize and respond to OOR’s posited argument.

       OOR claims that, in rendering its order of August 28, 2012, denying OOR’s

preliminary objections to jurisdiction, the Commonwealth Court erroneously relied upon

Pennsylvania State Educ. Ass’n ex rel. Wilson v. Commonwealth, 50 A.3d 1263 (Pa.

2012) (“PSEA”) for the proposition that a party aggrieved by OOR’s interpretation of the

RTKL may file an action for declaratory relief in the Commonwealth Court’s original

jurisdiction. See PSEA, 50 A.3d 1263 (Pa. 2012) (permitting a teachers’ union to sue

OOR seeking declaratory judgment in the Commonwealth Court, where the teachers’

union raised substantial constitutional issues and was not a party to the underlying RTKL

request proceeding). OOR asserts that our holding therein did not provide a grant of

jurisdiction over it for purposes of the Declaratory Judgment Act generally, but rather was

limited to circumstances where the administrative process involving OOR was

inadequate to address a party’s claim and where substantial constitutional issues were

raised. OOR distinguishes PSEA from the instant case, pointing out that, unlike PSEA,

this case does not involve a party left with no administrative or statutory process for

pursuing a claim against OOR, and does not implicate a substantial constitutional issue.


6      The terms “exhaustion of statutory remedies” and “exhaustion of administrative
remedies” are at times used interchangeably in our decisional law. Compare
Pennsylvania State Educ. Ass’n ex rel. Wilson v. Commonwealth, 50 A.3d 1263, 1276-77
(Pa. 2012); Kowenhoven v. Cnty. of Allegheny, 901 A.2d 1003, 1010-12 (2006); Pentlong
Corp. v. GLS Capital, Inc., 820 A.2d 1240, 1245 (Pa. 2003); Borough of Green Tree v. Bd.
of Prop. Assessments, Appeals & Review of Allegheny Cnty., 328 A.2d 819, 824 (Pa.
1974). Given that the alternative to OG’s declaratory judgment action is a statutory
remedy as provided for in the RTKL, rather than an administrative appeals process
created by agency rules and regulations, for the sake of clarity we will utilize the term
“exhaustion of statutory remedies” in our analysis of this issue.



                                      [J-96-2013] - 13
       OOR thus contends that the Commonwealth Court lacked subject matter

jurisdiction to entertain OG’s declaratory judgment action because OG did not raise an

issue with constitutional overtones and, more importantly, because OG failed to exhaust

its available statutory remedies.7 OOR would have OG disallowed from challenging its

interpretation of Section 901 until a future case arises where OG is actually aggrieved, at

which point, OG will be able to pursue fully its available statutory remedies, including

appellate review as provided for in Chapter 13 of the RTKL. See 65 P.S. §§ 67.1101,

.1301.8

       OG responds that the Commonwealth Court properly exercised its original

jurisdiction in OG’s declaratory judgment action because its petition for declaratory relief

sought review of what OG viewed as an interpretation of the RTKL which would

continuously place OG, as well as all other Commonwealth agencies subject to the RTKL,

7        OOR presumes that the rule requiring the exhaustion of statutory remedies
operates to divest a court of its subject matter jurisdiction. As we have recently noted,
our decisional law is not clear as to whether the exhaustion of statutory remedies doctrine
implicates a court’s jurisdiction, or whether the rule is a prudential concern serving as a
pre-requisite to a court’s exercise of its jurisdiction. See White v. Conestoga Title Ins.
Co., 53 A.3d 720, 726 n.11 (Pa. 2012). It is unnecessary to resolve this question in our
disposition of this matter before the Court.

8       Additionally, OOR likens this matter to Marin v. Sec’y of Commonwealth., 41 A.3d
913 (Pa.Cmwlth. 2012) which this Court recently affirmed in a per curiam order. 66
A.3d 250 (Pa. 2013). OOR’s reliance on Marin is misplaced, as Marin does not address
the jurisdiction of the Commonwealth Court to entertain declaratory judgment actions
over OOR. Rather, in Marin an individual, allegedly attempting to register as a candidate
in the 2010 congressional election, petitioned the Commonwealth Court for a declaratory
judgment proclaiming Section 910 of the Election Code, 25 P.S. § 2870, unconstitutional,
while also seeking an injunction barring OOR from allowing public access to petitioner’s
home address in accord with pertinent sections of that code. The Commonwealth Court
dismissed the portion of the action seeking to hold Section 910 of the Election Code
unconstitutional, concluding that OOR had no role in the enactment or enforcement of the
Election Code, and was therefore neither a necessary nor appropriate party to the case.
Marin, 41 A.3d at 915.



                                     [J-96-2013] - 14
at jeopardy. Specifically, OG asserts that OOR redefined the limits of its own jurisdiction

to entertain RTKL appeals when it clarified the time frame within which an agency must

respond to a RTKL record request, given that OOR lacks jurisdiction over RTKL appeals

until a request has been “deemed denied.”          See 65 P.S. § 67.1101.        OG thus

characterizes its petition for declaratory relief as an action seeking to define the proper

reach of OOR’s authority in RTKL matters, which, according to OG, properly falls within

the Commonwealth Court’s original jurisdiction.

       Before turning to OOR’s arguments, we initially reject OG’s argument that OOR’s

announced interpretation of Section 901 purporting to clarify the time frame within which

an agency must respond to RTKL record requests impermissibly redefined the scope of

OOR’s authority and thus widened the breadth of its jurisdiction over RTKL matters.

Various provisions of the RTKL clearly confer upon OOR the authority to construe RTKL

provisions and to decide RTKL matters. See 65 P.S. § 67.504 (authorizing OOR to

“promulgate regulations relating to appeals involving . . . Commonwealth agenc[ies].”); 65

P.S. § 67.1310(a)(2) (directing OOR to issue advisory opinions); 65 P.S. § 67.1310(a)(5)

(granting OOR authority to review and decide appeals of decisions by Commonwealth

agencies). Whether OOR advanced a correct interpretation of Section 901 in deciding

the Donahue matter is a separate question with no jurisdictional overtones related to

OOR’s interpretation and enforcement of the RTKL generally.

       We next turn to OOR’s argument that, apart from an inadequate statutory or

administrative remedy and the presence of substantial constitutional concerns, a

declaratory judgment action addressed to the Commonwealth Court’s original jurisdiction




                                     [J-96-2013] - 15
is an improper vehicle for challenging OOR’s interpretation of the RTKL. PSEA serves

as the basis of OOR’s argument.

       In PSEA a labor union representing public school employees filed an original

jurisdiction action against OOR, seeking preliminary and permanent injunctions

prohibiting the disclosure of the school employees’ personal information after OOR

ordered the release of these records pursuant to a series of RTKL requests filed with

various school districts across Pennsylvania. 50 A.3d at 1266. The teachers’ union

premised its claims upon the right to due process. Notably, the teachers’ union was not

a party to the RTKL requests adjudicated before the OOR, and therefore had no

administrative or judicial method under the RTKL by which to seek redress for its

members’ grievances. Id. at 1275.

       While noting the general rule requiring the exhaustion of statutory remedies, this

Court in PSEA held that a declaratory judgment action against OOR was appropriate

under the circumstances, where the union raised substantial due process concerns and

lacked a reliable administrative or alternative judicial remedy.          Id. at 1275-76.

Moreover, notwithstanding that the OOR is a quasi-judicial tribunal, we further held that it

was an indispensable and proper party to an action brought under the Declaratory

Judgment Act, 42 Pa.C.S. § 7541(a), seeking an order regarding its interpretation of the

RTKL, particularly when the aggrieved party lacked an adequate administrative or

alternative judicial forum for obtaining relief, as was the case in PSEA. Id. at 1277.9



9      Unlike in PSEA, there is no argument posited herein that, assuming the
Commonwealth Court’s jurisdiction and OG’s standing, OOR is not an indispensable
party to this dispute, as indeed it obviously is.




                                     [J-96-2013] - 16
      OOR’s attempt to limit the Commonwealth Court’s jurisdiction over it to the facts of

PSEA understates the reach of the Commonwealth Court’s original jurisdiction over a

Commonwealth agency like OOR. The Commonwealth Court has original jurisdiction

over any action brought against the “Commonwealth government,” as well as the

authority to grant declaratory relief to the same. 42 Pa.C.S. §§ 761(a), 7541(a); Vine v.

Commonwealth, 9 A.3d 1150, 1165 (Pa. 2010).             The Judicial Code defines the

“Commonwealth government” as including “ @ the departments, boards, commissions,

authorities and officers and agencies of the Commonwealth.” 42 Pa.C.S. § 102. The

OOR, as a Commonwealth agency, plainly falls within the statutory definition of

“Commonwealth government” and is therefore subject to the original jurisdiction of the

Commonwealth Court in any action properly brought against it. See 65 P.S. § 67.1310

(placing the Office of Open Records in the Department of Community and Economic

Development, charged with implementing and enforcing the RTKL); see also Vine, 9 A.3d

at 1165 (jurisdiction “relates solely to the competency of the particular court or

administrative body to determine controversies of the general class to which the case

then presented for its consideration belongs”). The fact that OG is bringing a declaratory

judgment action against the OOR, a Commonwealth agency, to challenge its

interpretation of Section 901, places this matter squarely within the scope of the

Commonwealth Court’s original jurisdiction.

      We therefore reject OOR’s contention that the absence of a substantial

constitutional issue in this action deprives the Commonwealth Court of jurisdiction.

While in PSEA this Court expressly held that a declaratory judgment action against OOR

in the Commonwealth Court’s original jurisdiction was appropriate where the aggrieved




                                    [J-96-2013] - 17
party lacked an available administrative remedy and raised a substantial constitutional

issue, we never indicated that the facts of PSEA represented the extent of the

Commonwealth Court’s jurisdiction. See PSEA, 50 A.3d at 1275-77. To the contrary, in

PSEA we cited with approval Pentlong Corp. v. GLS Capital, Inc., 820 A.2d 1240 (Pa.

2003) (superseded by statute on other grounds, 53 P.S. § 7106) where we endorsed a

“relatively flexible” approach in determining whether the Commonwealth Court should

entertain a declaratory judgment action when the aggrieved party possesses an

alternative legal remedy. PSEA, 50 A.3d at 1277; Pentlong Corp., 820 A.2d at 1245-46,

1248 n.16 (citing Borough of Green Tree v. Bd. of Prop. Assessments, 328 A.2d 819, 824

(Pa. 1974). Specifically, in Pentlong Corp., this Court, notwithstanding the absence of a

substantial constitutional question, sanctioned the exercise of jurisdiction by the

Commonwealth Court over a declaratory judgment action involving allegations of fraud

and unjust enrichment against a private entity engaged in municipal tax lien collections.

Pentlong Corp., 820 A.2d at 1248 n.16.

       We further reject OOR’s contention that the rule requiring the exhaustion of

statutory remedies effectively precludes OG from challenging OOR’s interpretation of

Section 901 by means of a declaratory judgment action brought in the Commonwealth

Court’s original jurisdiction. While it remains unclear whether the rule requiring the

exhaustion of statutory remedies is jurisdictional or prudential (see supra note 7), even

assuming, arguendo, one cast an exhaustion discussion in jurisdictional terms, there is

no doubt a court may properly exercise its jurisdiction in the face of an existing legal or

statutory remedy when that remedy is either inadequate or incomplete. Pentlong Corp.,
820 A.2d at 1245. Specifically “[w]here, for instance, a legal remedy would result in a




                                     [J-96-2013] - 18
multiplicity of duplicative lawsuits and, in contrast, an action in equity would provide a tidy

global resolution, this Court has found the legal remedy to be inadequate.”             Id. at

1245-46; Kowenhoven v. County of Allegheny, 901 A.2d 1003, 1010 (Pa. 2006).

       Here, OOR, an administrative agency, proffered an interpretation of Section 901 of

the RTKL in its Donahue decision that immediately and detrimentally impacted OG.

Nonetheless, OOR challenged OG’s standing to appeal from OOR’s Donahue decision

because, as the Commonwealth Court noted, OG was the prevailing party therein.10

OOR now argues that OG must first exhaust its statutory remedies under the RTKL

before pursuing declaratory relief in the Commonwealth Court.               OOR essentially

advocates that OG await the following scenario: a future RTKL requestor challenges OG,

or another entity subject to the RTKL, for violating OOR’s interpretation of Section 901

articulated in Donahue; OOR resolves the dispute in favor of the requestor, consistent

with Donahue; and OG, or the alternative entity, challenges OOR’s interpretation of

Section 901 before the Commonwealth Court in its appellate capacity. Meanwhile, OOR

presumably expects OG and every other Commonwealth agency to act in accord with its

Donahue decision, and thus face the direct and immediate administrative burden of

complying with this pronouncement, unless and until the aforementioned scenario

unfolds.



10         As it is unnecessary to the disposition of this present matter, we take no
position with regard to the Commonwealth Court’s order quashing OG’s direct appeal
from the Donahue decision, where the Commonwealth Court relied on its precedent in
Ridgway’s Magnetics Co. v. Commonwealth, 577 A.2d 969 (Pa.Cmwlth. 1990) (holding
that a prevailing party’s mere disagreement with a tribunal’s legal reasoning does not
grant standing for purposes of appellate review under Pa.R.A.P. 501). Order of the
Cmwlth. Ct., No. 376 M.D. 2012 (July 2, 2012).



                                      [J-96-2013] - 19
      It is precisely under such circumstances, where a party is in need of relief from

“uncertainty and insecurity with respect to rights, status, and other legal relations,” and

where a legal or administrative remedy is inadequate, that declaratory relief is warranted.

See 42 Pa.C.S. §7541(a); Kowenhoven, 901 A.2d at 1011. As previously noted, OOR’s

construction of Section 901 announced in Donahue affects numerous parties, all of whom

are burdened with the task of either complying with OOR’s interpretation or challenging

the same when they are found to have violated it. Accordingly, declaratory relief is

appropriate in the Commonwealth Court’s original jurisdiction to avert the potential

“multiplicity of duplicative lawsuits” with regard to the same issue OG raised in its

declaratory judgment action.     See generally Pentlong Corp., 820 A.2d at 1245-46;

Kowenhoven, 901 A.2d at 1011.

      Moreover, as we recognized in Borough of Green Tree, the rule requiring the

exhaustion of statutory remedies need not apply where “the administrative process has

nothing to contribute to the decision of the issue and there are no special reasons for

postponing its immediate decision.” Borough of Green Tree, 328 A.2d at 824 (internal

quotation marks omitted). Given that OOR has stated its position with regard to Section

901 in its Donahue decision and defended the same on appeal to this Court, it is unlikely

that awaiting formal consideration of the question in a future controversy between OOR

and OG will provide further insight. See Id.

      Thus, contrary to OOR’s contention, OG’s declaratory judgment action addressed

to the Commonwealth Court’s original jurisdiction was a proper vehicle for challenging

OOR’s interpretation of the RTKL. Our position is consistent with other decisions where

we have permitted declaratory judgment actions brought in the Commonwealth Court’s




                                     [J-96-2013] - 20
original jurisdiction against Commonwealth agencies acting within their adjudicatory or

regulatory capacities. See Arsenal, 477 A.2d 1333 (declaratory judgment action brought

against the Department of Environmental Resources seeking to enjoin the agency from

implementing regulations); Rendell v. Pennsylvania State Ethics Comm’n, 983 A.2d 708

(Pa. 2009) (declaratory judgment action against the Pennsylvania State Ethics

Commission challenging an advisory opinion announcing the agency’s interpretation of a

governing statute); PPL Generation, LLC v. Commonwealth, 986 A.2d 48 (Pa. 2009)

(declaratory judgment action against the Department of Environmental Protection

seeking to invalidate the agency’s emissions regulation promulgated pursuant to the

Pennsylvania Air Pollution Control Act, 35 P.S. §§ 4001-4015); Bayada, 8 A.3d 866

(declaratory judgment action brought against the Department of Labor and Industry

challenging the agency’s proffered interpretation of a provision in the Pennsylvania

Minimum Wage Act, 43 P.S. §§ 333.101-333.115).

       Finally, as with our discussion of OG’s standing, we view it immaterial that OOR’s

path to its construction of Section 901 of the RTKL was first its adjudication of a case

before it as a quasi-judicial tribunal, and then its position as an advocate.            Of

consequence is that OOR has adopted an interpretation of the statute in question and

stated its intention to apply that interpretation prospectively to the apparent detriment of

OG (as well as other Commonwealth agencies).             Under these circumstances, we

conclude that the Commonwealth Court properly exercised its original jurisdiction over

OOR in this matter.

                                            IV.




                                     [J-96-2013] - 21
       With standing and jurisdiction concerns aside, we turn to our analysis of when the

five business day period for responding to RTKL record requests begins pursuant to

Section 901 of that act. OOR contends that the Commonwealth Court erred as a matter

of law by interpreting Section 901 to provide that the five business day period for

responding to RTKL record requests does not begin to run until the agency’s respective

open-records officer receives the request. First, citing to the Commonwealth Court’s

holding in PGCB, OOR argues that the court failed to follow its precedent establishing that

an agency employee’s receipt of a RTKL request triggers the five business day period for

responding under Section 901. See Pennsylvania Gaming Control Bd. v. Office of Open

Records, 48 A.3d 503 (Pa.Cmwlth. 2012) (“PGCB”) appeal granted, 74 A.3d 1027 (Pa.

2013). In PGCB, the Commonwealth Court treated a RTKL request as “deemed denied”

when an agency employee failed to forward the request to an open-records officer. Id.

OOR contends that the outcome should be no different in the instant case.

      According to OOR, the plain language of Section 901 requires that an agency

respond to all RTKL record requests within five business days of receipt by any agency

employee. OOR points to the first and last sentence of Section 901 which refer to “an

agency’s” receipt and response to RTKL records requests, and argues that the language

necessarily implies that the five business day period for responding to a records request

begins to run upon receipt by any employee of an agency. Moreover, OOR argues that

the Commonwealth Court adopted an overly narrow interpretation of Section 901,

specifically with regard to the language from Section 901 that reads: “[t]he time for

respon[ding to a records request] shall not exceed five business days from the date the

written request is received by the open-records officer for an agency.” According to




                                     [J-96-2013] - 22
OOR, this language simply means that if the agency’s open-records officer is the first

employee to receive a RTKL records request, then the officer’s response is not to exceed

five business days.

        OOR further argues that its interpretation of Section 901 is the only one that gives

full effect to the express language of the RTKL. OOR notes that Section 703 of the RTKL

contemplates the receipt of requests by any agency employee, because it directs such

employees to forward all requests for records to the respective agency’s open-records

officer. 11   OOR further notes that Section 502 instructs open-records officers to

“compute the day on which the five business day period under Section 901 will expire,”

and contends that the open-records officer should base the computation on when the first

agency employee received the RTKL request.12


11       Section 703 provides in relevant part:

        A written request must be addressed to the open-records officer designated
        pursuant to section 502. Employees of an agency shall be directed to
        forward requests for records to the open-records officer.

65 P.S. § 67.703.

12       Section 502 provides in relevant part:

        (b) Functions. -
        @
               (2) Upon receiving a request for a public record, legislative record or
               financial record, the open-records officer [for an agency] shall do all
               of the following:
                       (i) Note the date of receipt on the written request.
                       (ii) Compute the day on which the five-day period under
                       section 901 will expire and make a notation of that date on the
                       written request.

(continued@)

                                      [J-96-2013] - 23
       OOR places significance on the fact that various sections of the RTKL refer to an

agency’s determination of whether to grant or deny access to records as the “agency’s

response,” as opposed to the “open-records officer’s response.” See 65 P.S. §§ 67.706,

.903, .904, .905, .1101, and .1303. OOR contends that an open-records officer’s duties

are merely administrative while it is the agency that performs all critical decision-making

functions with respect to the RTKL, and reasons that the five business day period for

responding to a RTKL request necessarily begins to run when any agency employee first

receives the request.

       Finally, OOR argues that the Commonwealth Court’s interpretation of Section 901

runs counter to the overriding legislative intent in enacting the RTKL, which is government

transparency and the speedy resolution of requests for information. See Levy v. Senate,

65 A.3d 361, 368 (Pa. 2013). OOR warns that, pursuant to the Commonwealth Court’s

interpretation of Section 901, an agency will be inclined to act in bad faith by delaying the

transmission of RTKL requests from its employees to its open-records officer. Moreover,

OOR contends that the Commonwealth Court’s holding will inhibit parties requesting

records from knowing when the fifteen day window for appealing from a deemed denial

begins to run, since they will have no reliable method for determining when an agency’s

open-records officer first received a record request. See 65 P.S. § 67.901 (stating that

when an agency fails to respond timely to a RTKL record request, the request is “deemed

denied”); 65 P.S. § 67.1101 (conferring the right to file an appeal with the OOR within

fifteen days of either a denial or a deemed denial).



(@continued)
65 P.S. § 67.502.



                                      [J-96-2013] - 24
       In response, OG contends that the plain language of Sections 901, 703, and 502 of

the RTKL establish that agencies must respond to RTKL requests within five business

days from the date the written request is received by an open-records officer for the

agency, as opposed to any agency employee. OG argues that OOR’s interpretation of

Section 901 would require a result that is both impossible in execution and absurd in

implementation. OG warns that if Section 901 is interpreted as to require an agency

response within five business days of receipt by any agency employee, then agencies will

be confronted with the impossible task of averring that no agency personnel are in receipt

of a request. Finally, OG submits that if OOR’s interpretation of Section 901 is upheld,

agencies will experience “shotgun” RTKL record requests where duplicate requests are

submitted to multiple agency employees. Accordingly, OG would have us affirm the

Commonwealth Court’s grant of declaratory relief.

       As our analysis involves interpreting a provision from the RTKL, we necessarily

begin by considering the Statutory Construction Act of 1972. 1 Pa.C.S. § 1501 et seq.

The Statutory Construction Act directs that the object of all interpretation and construction

of statutes is to ascertain and effectuate the legislature’s intent. 1 Pa.C.S. § 1921(a);

Chanceford Aviation Properties, LLP v. Chanceford Twp. Bd. of Supervisors, 923 A.2d
1099, 1104 (Pa. 2007). Generally, the best indicator of legislative intent is the plain

language of the statute. Walker v. Eleby, 842 A.2d 389, 400 (Pa. 2004). In construing

statutory language, “[w]ords and phrases shall be construed according to rules of

grammar and according to their common and approved usage[.]” 1 Pa.C.S. § 1903(a).

When the words of a statute are clear and unambiguous, there is no need to look beyond

the plain meaning of the statute “under the pretext of pursuing its spirit.” 1 Pa.C.S. §




                                      [J-96-2013] - 25
1921(b); Commonwealth v. Conklin, 897 A.2d 1168, 1175 (Pa. 2006). Only “[w]hen the

words of the statute are not explicit” may a court resort to the rules of statutory

construction including those provided in 1 Pa.C.S. § 1921(c);13 Chanceford, 923 A.2d at

1104. The statute must “be construed, if possible, to give effect to all its provisions,” so

that no provision is reduced to mere surplusage. 1 Pa.C.S. § 1921(a); Walker, 842 A.2d

at 400. Finally, it is presumed “[t]hat the General Assembly does not intend a result that

is absurd, impossible of execution or unreasonable.” 1 Pa.C.S. § 1922(1).

       The RTKL requires all agencies to designate an open-records officer, who is

tasked with handling RTKL record requests. 65 P.S. § 67.502(a)(1), (b). The RTKL

further obliges agency employees who receive RTKL requests to forward the requests to

the agency’s open-records officer. 65 P.S. § 67.703. While there is no specified time

frame for forwarding a request to the agency’s open-records officer, Section 901 of the

RTKL directs agencies to make a good faith effort to respond as promptly as possible,

and in any event to respond no later than “five business days from the date the written




13     The factors in § 1921(c) are:

       (1) The occasion and necessity for the statute.
       (2) The circumstances under which it was enacted.
       (3) The mischief to be remedied.
       (4) The object to be attained.
       (5) The former law, if any, including other statutes upon the same or similar
       subjects.
       (6) The consequences of a particular interpretation.
       (7) The contemporaneous legislative history.
       (8) Legislative and administrative interpretations of such statute.

1 Pa.C.S. § 1921(c).



                                       [J-96-2013] - 26
request is received by the open-records officer for an agency.”         65 P.S. § 67.901.

Section 901 provides more fully:

       Upon receipt of a written request for access to a record, an agency shall
       make a good faith effort . . . to respond as promptly as possible under the
       circumstances existing at the time of the request . . . . The time for
       response shall not exceed five business days from the date the
       written request is received by the open-records officer for an agency.
       If the agency fails to send the response within five business days of receipt
       of the written request for access, the written request for access shall be
       deemed denied.

Id. (emphasis added).

       As noted above, in construing a statute, a reviewing court’s objective is to discern

the intent of the legislature, which is best indicated by the plain language of the statute.

The language of this passage is clear and unambiguous. Simply put, agencies must

respond to RTKL record requests within five business days after the agencies’ respective

open-records officer first receives the request. The five business day period plainly

begins when the open-records officer receives a request.         Because the directive in

Section 901 is neither vague nor subject to more than one reasonable interpretation,

there is no need to look beyond the plain meaning of the statute and resort to other indicia

of legislative intent. See 1 Pa.C.S. § 1921(c). The Commonwealth Court thus properly

concluded that Section 901 of the RTKL requires an agency to respond to a written

request for records within five business days of the request’s receipt by an agency’s

open-records officer.

       OOR’s insistence that Section 901 requires agencies to respond to RTKL record

requests within five business days of receipt by any agency employee has no basis in the

text of the statute. To defend its interpretation, OOR looks, in isolation, at the first and

last sentences of Section 901 which refer to “an agency’s” receipt and response to RTKL



                                     [J-96-2013] - 27
records requests, and argues that the language necessarily implies that the five business

day period for responding to a records request begins to run upon receipt by any agency

employee. OOR’s interpretation, however, does not provide a satisfactory explanation

of the language in Section 901 that specifically directs agencies to respond within “five

business days from the date the written request is received by the open-records officer for

an agency.” While OOR acknowledges that the plain language of Section 901 affords an

agency’s open-records officer five business days to respond to a RTKL records request,

OOR adds, without any basis, that this holds true only if the officer is the first agency

employee to receive the request. Because OOR’s interpretation does not give effect to

all the language contained in Section 901, and otherwise inserts language that does not

appear in the text of the statute, we reject OOR’s construction of Section 901. See 1

Pa.C.S. § 1921(a), 1922(2).

       We also reject OOR’s attempt to analogize this case to the Commonwealth Court’s

prior holding in PGCB. In PGCB, an agency employee failed to forward a records

request to an open-records officer, supposedly ignoring the request after deciding, in a

solitary act, that the request was defective. 48 A.3d at 505. The Commonwealth Court

in PGCB concluded that the records request was “deemed denied” because the agency

refused to respond, and further held that written requests for records do not need to be

specifically addressed to the agency’s open-records officer or follow specific formatting

guidelines in order to be valid. Id. at 508-10. While the outcome in PGCB (a deemed

denial) is consistent with OOR’s contention that the five business day response period

under Section 901 commences when any agency employee receives a records request,

the cases are factually distinct. The issues raised in PGCB and the Commonwealth




                                     [J-96-2013] - 28
Court’s analysis therein did not focus on the language of Section 901 pertaining to the five

business day period for responding to RTKL requests. Indeed, the Commonwealth

Court only mentioned Section 901 in passing. Id. at 511. Because of the different

factual matrixes and given that the interpretation of Section 901 was not at issue in

PGCB, the Commonwealth Court’s holding in that case simply has no bearing on our

analysis in the one before us.

       Finally, we reject the various policy arguments that OOR raises in opposition to the

Commonwealth Court’s plain language reading of Section 901. Primarily, OOR argues

that if the five business day response period under Section 901 commences upon receipt

of a written record request by an agency’s open-records officer, a Commonwealth agency

like OG will be inclined to act in bad faith by delaying the transmission of RTKL requests

from its employees to its open-records officer, and thus frustrate the goal of the RTKL to

facilitate the speedy resolution of requests for information.

       We presume that Commonwealth agencies will act in good faith in discharging

their statutory duties under the RTKL. See In re Redevelopment Auth. of Philadelphia,

938 A.2d 341, 345 (Pa. 2007) (citing Robinson v. City of Philadelphia, 161 A.2d 1, 5 (Pa.

1960) (“Public officials are presumed to have acted lawfully and in good faith until facts

showing the contrary are averred, or in a proper case averred and proved.”); In re

Condemnation by Urban Redevelopment Auth. of Pittsburgh, 594 A.2d 1375, 1380 (Pa.

1991) (noting that a city planning commission, like a government agency, is “presumed to

perform its duties in good faith and according to law.”). Section 703 of the RTKL obliges

agency employees who receive RTKL record requests to forward the requests to the

agency’s open-records officer.     Further, Section 901 specifically directs agencies to




                                     [J-96-2013] - 29
make a good faith effort to respond to RTKL requests as promptly as possible, and in any

event to respond within “five business days from the date the written request is received

by the open-records officer.” The fact that the RTKL leaves Commonwealth agencies a

measured amount of discretion in handling RTKL record requests before the requests

reach the agency’s open-records officer does not alter our presumption that

Commonwealth agencies will follow the directives in Section 901 and make a good faith

effort to respond promptly to RTKL requests, in keeping with the RTKL’s purpose of

facilitating the speedy resolution of record requests submitted to government bodies.

       OOR also argues that the Commonwealth Court’s plain language reading of

Section 901 will inhibit RTKL requestors from exercising their statutory appeal rights

under Section 1101 in the event that a deemed denial occurs.             Specifically, OOR

contends that the Commonwealth Court’s holding will deny RTKL requestors a reliable

method for determining when their statutory appeal rights under Section 1101 are

triggered in the event that a deemed denial occurs.           Section 1101 confers upon

requestors the right to file an appeal with the OOR within fifteen days of either a denial or

a deemed denial; while according to Section 901, a deemed denial occurs when an

agency fails to respond timely to a RTKL record request. Compare 65 P.S. §§ 67.1101

and .901. As OOR points out, if pursuant to Section 901, the five business day period for

responding to RTKL record requests begins to run from the date that a request is

submitted or forwarded to an agency’s open records officer, then a requestor cannot

know with certainty (absent inquiry) when a deemed denial may occur and,




                                      [J-96-2013] - 30
correspondingly, when the fifteen day window for appealing from a deemed denial will

open and close.14

       We recognize that the interplay between Section 901 and Section 1101 of the

RTKL highlights what appears to be a gap in the statutory scheme for processing RTKL

record requests and appeals. 15      However, while it appears that the RTKL may not

sufficiently apprise requestors of the timing of their statutory appeal rights under Section

1101, this does not serve as a valid basis for rejecting the plain meaning of Section 901.

See Walker, 842 A.2d at 400 (the best indicator of legislative intent is the plain language

of the statute). Indeed, notwithstanding the merits of either policy argument advanced

by OOR, we cannot re-construe Section 901 because we believe an alternative

interpretation would address certain unintended consequences of the law.               See 1

Pa.C.S. § 1921(b) (when the words of a statute are clear and unambiguous, there is no

need to look beyond the plain meaning of the statute “under the pretext of pursuing its




14       In its opinion, the Commonwealth Court notes that Section 502 of the RTKL
directs open-records officers who are in receipt of a request for public records to note the
date that a record request is received for the purpose of computing the five day period
under Section 901. Donahue, 59 A.3d at 1169 n.6. However, the fact that the
open-records officer notes the date of receipt on the record request does not aid the
requestor in readily determining when a deemed denial might occur and when his or her
statutory appeal rights are triggered under Section 1101.

15      Indeed this is not the first time that this Court has noted a gap in the administrative
and judicial review process existing in the RTKL. See PSEA, 50 A.3d at 1278-81
(Castille, C.J., concurring); SWB Yankees LLC v. Wintermantel, 45 A.3d 1029 (Pa. 2012).




                                      [J-96-2013] - 31
spirit”). We leave the task of rectifying perceived deficiencies in the statutory scheme of

the RTKL to the legislature.16

       In light of the foregoing, we conclude that pursuant to the plain language of Section

901 of the RTKL, Commonwealth agencies must respond to RTKL record requests within

five business days of the request’s receipt by the agency’s open-records officer. The

order of the Commonwealth Court is therefore affirmed. Jurisdiction relinquished.


Messrs. Justice Saylor, Eakin, McCaffery and Stevens join the opinion.

Mr. Chief Justice Castille files a concurring opinion.

Madame Justice Todd files a concurring opinion.

Mr. Justice Stevens files a concurring opinion.




16       To the extent the RTKL is unclear and in need of interpretation, the legislature
delegated to OOR authority to promulgate regulations and issue advisory opinions,
consistent with the act. See 65 P.S. § 67.504(a); 65 P.S. § 67.1310(a). OOR seems,
however, to desire to employ these functions as well as its adjudicatory role to alter its
legislative underpinning, when it dislikes it. This it cannot do. If OOR disagrees with the
legislature’s intentions as set forth in the RTKL, its only remedy is to seek an amendment
to that act.



                                      [J-96-2013] - 32